UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 13-4711


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

STEPHEN G. FIELDS,

               Defendant – Appellant.



                            No. 13-4818


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

TROY BRANDON WOODARD,

               Defendant – Appellant.



                            No. 13-4863


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.
EDWARD J. WOODARD,

                Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge.   (2:12-cr-00105-RAJ-DEM-3; 2:12-cr-00105-RAJ-DEM-4; 2:12-
cr-00105-RAJ-DEM-1)


Argued:   May 13, 2015                    Decided:   June 5, 2015


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished opinion. Judge Shedd wrote the opinion,
in which Judge Motz and Judge Diaz joined.


ARGUED: Eugene Victor Gorokhov, BURNHAM & GOROKHOV, PLLC,
Washington, D.C.; Andrew Michael Sacks, SACKS & SACKS, Norfolk,
Virginia; James Brian Donnelly, J. BRIAN DONNELLY, P.C.,
Virginia Beach, Virginia, for Appellants. Katherine Lee Martin,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.   ON BRIEF: Ziran Zhang, BURNHAM & GOROKHOV, PLLC,
Washington, D.C., for Appellant Stephen G. Fields. Dana J.
Boente, United States Attorney, Alexandria, Virginia, Melissa E.
O'Boyle, Uzo E. Asonye, Assistant United States Attorneys,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
SHEDD, Circuit Judge:

        In this appeal, Stephen G. Fields, Edward J. Woodard, and

Troy Brandon Woodard raise a host of evidentiary and procedural

challenges to their convictions following a ten week jury trial

for conspiracy to commit bank fraud.               Troy Brandon Woodard also

challenges his sentence.          For the reasons that follow, we affirm

the convictions and sentence.



                                       I.

      The Bank of the Commonwealth (“the Bank”) was a community

bank with branches throughout southeastern Virginia and coastal

North Carolina.       Appellant Edward Woodard (“Woodard”) served as

its   longtime    Chief   Executive       Officer,    and    Appellant   Stephen

Fields    was   its   Executive    Vice       President   and   Commercial     Loan

Officer.        Appellant   Troy     Brandon       Woodard      (“Brandon”)    was

Woodard’s son and a Vice President of the Bank’s wholly-owned

mortgage loan subsidiary.           The Bank failed in 2008, and the

FDIC, serving as the Bank’s receiver, sustained approximately

$333 million in losses.

      On December 20, 2012, a federal grand jury returned a 26-

count    indictment    charging     Woodard,      Fields,    Brandon,    and   two

additional defendants, who are not parties to this appeal, with

a massive bank fraud conspiracy and various financial crimes

arising therefrom.        The indictment alleged that the objectives

                                          3
of the conspiracy were to hide the true financial condition of

the Bank and to benefit the conspirators at the Bank’s expense.

     The trial began on March 19, 2013 and lasted approximately

ten weeks.   The government called 48 witnesses and entered over

600 exhibits into evidence.       The defendants called 44 witnesses

and entered over 400 exhibits.      All five defendants testified on

their own behalf.

     After   deliberating   for   four   days,   the   jury   returned   a

guilty verdict against the Appellants.       Woodard was convicted of

conspiracy to commit bank fraud under 18 U.S.C. § 1349; making a

false entry in a bank record under 18 U.S.C. § 1005; four counts

of unlawful participation in a loan under 18 U.S.C. § 1005; two

counts of making a false statement to a financial institution

under 18 U.S.C. § 1014; two counts of misapplication of bank

funds under 18 U.S.C. § 656; and bank fraud under 18 U.S.C. §

1344.   Fields was convicted of conspiracy to commit bank fraud

under 18 U.S.C. § 1349; two counts of making a false entry in a

bank record under 18 U.S.C. § 1005; making a false statement to

a financial institution under 18 U.S.C. § 1014; and two counts

of misapplication of bank funds under 18 U.S.C. § 656.           Brandon

was convicted of conspiracy to commit bank fraud under 18 U.S.C.

§ 1349 and three counts of unlawful participation in a loan

under 18 U.S.C. § 1005.



                                   4
      The district court sentenced Woodard to a 276 month term of

imprisonment, Fields to a 204 month term of imprisonment, and

Brandon to a 96 month term of imprisonment.                         The court also

ordered     restitution      payments.          All   three   defendants          timely

appealed their convictions to this Court.

      On    appeal,    Fields   challenges        the     district     court’s         time

limitation of his direct testimony, its exclusion of certain

defense    evidence    as    hearsay,     its    limitation      of    the    scope     of

cross-examination of two prosecution witnesses, its decision to

allow another prosecution witness to testify as a lay witness

rather than as an expert, and its exclusion of certain defense

evidence as irrelevant.          Woodard challenges the sufficiency of

the   evidence    against     him,   the       district    court’s     exclusion         of

certain     evidence    regarding    the       Bank’s     failure     to     apply     for

federal    Troubled     Asset   Relief     Program      (TARP)      funds,       and    the

district    court’s     exclusion    of    certain      evidence      regarding         the

effect     of   the   2008   national     financial       crisis      on   the    Bank’s

finances and operations.          Brandon challenges the sufficiency of

the evidence against him as well, his sentence enhancement based

on the court’s calculation of the amount of loss that he caused

the Bank, and his sentence enhancement for abusing a position of

trust.




                                           5
                                                  II.

      We    first       examine        Fields’      claim       that    the     district       court

committed        reversible       error       by       limiting    the        duration       of   his

direct     testimony.            We    review      a    district       court’s       decision     to

limit      the    duration        of    a    witness’s          testimony       for     abuse     of

discretion.         United States v. Midgett, 488 F.3d 288, 297 (4th

Cir. 2007) (citing United States v. Turner, 198 F.3d 425, 429

(4th Cir. 1999)).            Federal Rule of Evidence 611(a) provides that

“[t]he court should exercise reasonable control over the mode

... of examining witnesses and presenting evidence so as to (1)

make those procedures effective for determining the truth [and]

(2) avoid wasting time... .”                       “It is well settled ... that a

trial court possesses broad discretion to control the mode of

interrogation        of      witnesses,”           including       the       time     limitations

placed on the interrogation of that witness.                                 Midgett, 488 F.3d

at   299-300.           “A   district        court       thus    may        impose    ‘reasonable

restrictions’        on      a    defendant’s           ability        to    present        relevant

evidence” so long as those restrictions are not “‘arbitrary or

disproportionate to the purposes they are designed to serve.’”

United     States       v.   Woods,         710 F.3d 195,    200        (4th    Cir.    2013)

(quoting United States v. Scheffer, 523 U.S. 303, 308 (1998) and

Rock v. Arkansas, 483 U.S. 44, 55-56 (1987)).

      Here,       the     court        notified         Fields’    counsel           well     before

Fields’     direct       examination          began       that    the       court    intended      to

                                                   6
“move      it    along”       through       each     defendant’s       case.      J.A.     6489.

Fields’ counsel began his direct examination in the afternoon,

and upon adjourning for the evening, the court indicated that

counsel would be expected to finish the following morning.                                   Once

counsel         failed    to    finish       the    direct        examination    within      that

timeframe, the court alerted him that he would be expected to

finish          that     afternoon.                Ultimately,        the    court      delayed

adjournment            that    day    until    6:40pm        to    allow    Fields’     counsel

additional         time       for    the    direct       examination.        Throughout       the

examination, the court warned counsel repeatedly that he was

straying         into     irrelevant          or        marginally    relevant       lines    of

questioning.

       Fields’ counsel took four days to present his case, despite

his initial estimate that the case would take two to three days.

Fields’ direct examination lasted seven and one-half hours and

was the longest direct examination of any witness in the case.

In response to counsel’s objection that he had had insufficient

time       to    address       each        challenged       transaction        during      direct

examination, the court noted that Fields was charged with fewer

counts than two of his codefendants, both of whom had testified

for    a    shorter       amount      of    time.         Finally,     although      the   court

emphasized the wide latitude that Fields’ counsel had to inquire

into transactions on redirect that he had not addressed during



                                                    7
the direct examination, Fields’ counsel declined to make use of

the entire time allotted for redirect.

       In light of the court’s repeated warnings and extensions of

time       during      Fields’       direct     testimony,       and    in    light    of   the

greater         amount      of    time   that    Fields    had    to    present       his   case

relative         to    his    codefendants,        we   conclude       that    the    district

court did not abuse its discretion in limiting the duration of

Fields’ direct testimony.



                                                III.

        We next examine Woodard’s and Brandon’s claims that the

evidence supporting their convictions for conspiracy to commit

bank fraud under 18 U.S.C. § 1349 is insufficient. 1                           “A reviewing

court       may       set    aside    the     jury’s    verdict        on    the   ground    of

insufficient evidence only if no rational trier of fact could

have agreed with the jury.”                      Cavazos v. Smith, 132 S. Ct. 2, 4

(2011) (citing Jackson v. Virginia, 443 U.S. 307 (1979)).                                   “The

jury, not the reviewing court, weighs the credibility of the

evidence and resolves any conflicts in the evidence presented,

and        if         the        evidence       supports     different,            reasonable

interpretations,              the     jury      decides    which       interpretation        to

       1
       The elements of conspiracy to commit bank fraud are, in
relevant part, conspiring to execute a scheme to defraud a
financial institution. 18 U.S.C. §§ 1344, 1349.



                                                  8
believe.”          United States v. Murphy, 35 F.3d 143, 148 (4th Cir.

1994) (internal citations omitted).

        The government presented abundant evidence in support of

Woodard’s          charge     of     conspiracy          to     commit     bank     fraud.         The

testimony          of    Eric       Menden     alone          is     sufficient      to     support

Woodard’s         conviction.             Menden,       a     longtime     borrower        from    the

Bank,    testified           at     trial    that       Woodard      had    informed       him    that

Woodard’s son Brandon was having difficulty making payments on

one    of    Brandon’s         properties.              Menden       testified      that    Woodard

asked Menden to give Brandon money to make these payments, that

Menden      did     so,      and     that     Menden        obtained       the    money     he    gave

Brandon          from   the       Bank.       This       money,      Menden       testified,      was

delivered to Brandon in cash in a brown paper bag.                                   If the jury

chose       to    believe         this    testimony         –      as,   indeed,     drawing       all

inferences in the light most favorable to the government, we

must    assume          it    did    –      then    this        testimony        alone    would     be

sufficient         to    sustain         Woodard’s       conviction        for     conspiracy       to

commit bank fraud.                  We therefore affirm his conviction on this

count.

       There is also sufficient evidence against Brandon on the

conspiracy         charge.           To     take    one       example,      Kevin        Glenn,   the

general      contractor            who    remodeled         the     Bank’s       Suffolk    branch,

testified that Brandon was present when his father, Woodard,

instructed Glenn to “wrap ... up” certain costs of the remodel

                                                    9
of Brandon’s personal residence into the invoices that the Bank

was paying for the remodel of its Suffolk branch.             J.A. 6634.

Glenn testified that he inflated those invoices as instructed,

and that the Bank paid them.       This evidence, if believed by the

jury,    is   sufficient    to   support    Brandon’s    conviction   for

conspiracy to commit bank fraud.         We therefore affirm Brandon’s

conviction on this count. 2



                                   IV.

     Based    on   the     foregoing,    Appellants’    convictions   and

Brandon’s sentence are hereby

                                                               AFFIRMED.




     2
       We have reviewed the record as to all of Appellants’
challenges and find no reversible error in any of them.



                                    10